Case 7:19-mj-00512 Document 1 Filed on 03/04/19 in TXSD Page 1 of 2

AO 91 (Rev. ll/l 1) Criminal Complaint

 

 

 

 

villle Shf€£Dism ctco
UNITED STATES DISTRICT CoURT when q;g§§‘"rexas onean "'*
for the
MAR- ~
Southem District of Texas ' 4 2019
United States of America ) Dawd",' alale Clalk
v. )
Hector Javier lBANEZ, Jr. ) Case NO' M _ /q" 0 5 /2 ""M
YoB: 1999 Coe: uSA §
)
)
Dekndant(s)
CRIl\/[INAL COl\/[PLAINT
l, the complainant in this case, State that the following is true to the best of my knowledge and belief
On or about the date(s) of March 3, 2019 in the county of Starr in the
Southem District of Texas , the defendant(s) violated:
Code Sectz`on O/j‘ense Description
Title 18 United States Code, intentionally focibly assault, resist, oppose, impede, intimidate and interfere
Section 111(a)(1) with Customs and Border Protection Offlcers Alfonso Gomez and ibrahim
Bawa who are federal officers who were engaged in the performance of their
official duties.`

This criminal complaint- is based on these facts:

' see Auached Afndavit

il Continued on the attached sheet.

" “’“°M é““=` / d
QQ~A\)$¢\» m ¢ .

' v » l d
Complaznant s signature

Ricardo Deanda, HS| Special Agent

 

Printed name and title
Sworn to before me and signed in my presence.

Date; 03/04/2019 %.'/Vd' l/¢_.\ // fw

Judge’ s signature

City and State; McA||en, Texas , Peter E. Ormsby, U. S. Magistrate Judge

 

Printed name and litle

Case 7:19-mj-00512 Document 1 Filed on 03/04/19 in TXSD Page 2 of 2

Attachment A

Before the United States Magistrate Judge, Southem District of Texas, I, Ricardo Deanda,
Special Agent, United States Immigration and Customs Enforcement, Homeland Security
Investigations, being duly sworn, depose and say the following:

On March 3, 2019, United States Customs and Border Protection (CBP) requested assistance
from Homeland Security Investigations (HSI) fro`m the office of the Resident Agent in Charge,
Falcon Heights, Texas regarding the arrest of Hector Javier Ibanez, Jr. for the assault on a

F ederal Ofticer. HSI Special Agent (SA) Ricardo Deanda responded to the Roma Texas Port of
Entry (POE) to investigate

On March 3, 2019, Customs and Border Protection Oflicers (CBPO) assigned to the Roma,
Texas Port of Entry (POE) were conducting their official duties at the mid bridge pre-inspection
booth, when they encountered IBANEZ. During the initial inspection, CBPO’s asked IBANEZ
for documents for proof of citizenship to which he yelled at CBPO’s stating he did not have or
need any documents because he was a United States Citizen. IBANEZ was then asked to stop
yelling and cooperate as CBPO’s continued to ask for proof of citizenship. IBANEZ continued
to ignore CBPO’S request and started making verbal threats of physical harm while getting into a
fighting stance and clinching his fists. CBPO’s then attempted to grab IBANEZ left arm to take
him into custody at which time lBANEZ pulled his arm away. IBANEZ then attempted to punch
one of the CBPO’s, but the punch was immediately stopped by another CBPO. CBPO’s then
secured IBANEZ against the bridge rail, where IBANEZ continued to resist and forcefully kick
his feet back in attempt to strike the CBPO’s. IBANEZ was then safely secured in handcuffs and
escorted by the two CBPO’s inside the Roma POE for further inspection

IBANEZ was read his Miranda Rights in the English language by HSI’s Special Agents which
he understood and waived his right to having an attorney present during questioning During
questioning, IBANEZ readily admitted that he was resisting CBPO’s who Were attempting to
arrest him.

IBANEZ was placed under arrest and transported to the Starr County Jail to await his initial
appearance before the United States Magistrate Judge in McAllen, Texas.

